              Case 5:21-cv-00592 Document 1 Filed 06/21/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JUAN ANGEL SALDIVAR          §
                             §
                             §
                             §                             CASE NO. 5:21-cv-592
VS.                          §                             JURY DEMANDED
                             §
                             §
SENTINEL TRANSPORTATION, LLC §


                           PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Juan Angel Saldivar (hereinafter called “Plaintiff”) complains of and about

Defendant Sentinel Transportation, LLC (hereinafter called “Defendant” or “Sentinel”), and for

cause of action show unto the Court the following:

                                            PARTIES

        1.      Juan Angel Saldivar is an individual who is a citizen of Texas.

        2.      Defendant Sentinel is foreign Limited Liability Company (“LLC”). Sentinel is a

citizen of Delaware, as it is a Delaware corporation and has its principal place of business in

Delaware. Defendant may be served with process by serving its registered agent for service at:

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th

St., Suite 620, Austin, TX 78701.

                                        JURISDICTION

        3.      Pursuant to 28 U.S.C. §1332, this Court has diversity jurisdiction because the

parties are citizens of different States and the amount in controversy exceeds $75,000.00, exclusive

of interests and costs.

                                             VENUE



                                                 1
             Case 5:21-cv-00592 Document 1 Filed 06/21/21 Page 2 of 5




       4.      Venue is also proper in this judicial district and division pursuant to 28 U.S.C.

§1391(b)(3) because Defendant is subject to the Court’s personal jurisdiction. Defendant operates

five (5) terminals in Texas, one of which is in Kenedy, Texas, in addition to having a staff office

and a dispatch office throughout the state. Sentinel has a nationwide network that is primarily

concentrated in Texas and California.

                                             FACTS

       5.      On or about March 17, 2020, Creighton Scott Reindl, Defendant’s employee,

within the scope and course of his employment, was traveling eastbound on I-40, in a semi-trailer,

when suddenly and without warning, Mr. Reindl, as agent of Sentinel, failed to safely change lanes

and attempted to pass Plaintiff, thus striking the vehicle in which Plaintiff was properly driving

and causing the incident made the basis of this lawsuit.

                                     CAUSES OF ACTION

       6.      Plaintiff is not making any claims for relief under federal law.

A.     Vicarious Liability

       7.      Plaintiff would show that Defendant is liable for the damages and injuries that were

caused by the negligence of its employees, agents, and representatives. Defendant is liable for the

acts or omissions of its employees, agents, and any person over whom Defendant retained control.

       8.      In addition, Defendant is liable under the doctrine of respondeat superior;

master/servant; principal/agent for the acts and omissions of its employees.

B.     Negligent Entrustment

       9.      Defendant negligently entrusted its vehicle to be driven by Mr. Reindl, given that

he did not possess the proper skills in driving a vehicle on public roadways.




                                                 2
                Case 5:21-cv-00592 Document 1 Filed 06/21/21 Page 3 of 5




        10.      The above-described incident and resulting damages were caused by the acts and

omissions of Defendant.

C.      Negligence

        11.      Defendant Sentinel is liable to Plaintiff for its employee’s negligence, in that Mr.

Reindl failed to perform the following, including but not limited to: keeping such lookout as an

ordinary person of ordinary prudence would have kept under the same or similar circumstances;

safely gauging the amount of distance needed to safely pass Plaintiff; exercising caution while in

control of such a large vehicle; steering the vehicle in a manner in which an ordinarily prudent

person would have driven under the same or similar circumstances; taking proper evasive action

as a person of ordinary prudence would have taken under the same or similar circumstances in

order to avoid the collision; making such turning movements of the vehicle in question as would

have been made by a person exercising ordinary care and prudence under the same or similar

circumstances; and exhibiting driver attention.

                                             DAMAGES

        12.      As a proximate result of the acts and omissions outlined above, Plaintiff has

suffered, and in all probability will continue to suffer in the future, actual damages within the

jurisdictional limits of this court, including but not limited to:

              a. Physical pain and suffering in the past and future;

              b. Mental and emotional anguish in the past and future;

              c. Disfigurement in the past and future;

              d. Physical impairment in the past and future and the resulting inability to do the

tasks and services that he ordinarily would have been able to perform;

              e. Past and continuing medical and hospital expenses;



                                                   3
                Case 5:21-cv-00592 Document 1 Filed 06/21/21 Page 4 of 5




              f. Lost income/wages;

              g. Loss of earning capacity in the past and future;

              h. Punitive and exemplary damages;

              i. Pre- and post-judgment interest at the highest amount owed by law;

              j. Attorney’s fees and court costs;

              k. Loss of enjoyment of life; and

              l. All other relief, at law and at equity, to which Plaintiff may show himself justly

entitled.

                                         JURY DEMANDED

        13.      Plaintiff asserts his rights under the Seventh Amendment to the U.S. Constitution

and demands, in accordance with Federal Rule of Civil Procedure 38, that all causes of action

herein be tried before a jury consisting of citizens residing in Karnes County, Texas.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff be awarded:

        a.       Damages for past, present, and future pain and suffering and mental anguish

endured by, or to be endured by Plaintiff, which directly or proximately resulted from

Defendant’s actions;

        b.       Damages for past, present, and future medical care and treatment incurred by

Plaintiff as a result of the incident made the basis of this lawsuit;

        c.       Damages for permanent physical impairment and disfigurement of Plaintiff;

        d.       Punitive damages in such amount as may be found proper and just under the facts

and circumstances of this case as determined by the jury;



                                                    4
             Case 5:21-cv-00592 Document 1 Filed 06/21/21 Page 5 of 5




       e.      Pre-judgment and post-judgment interest as provided by law;

       f.      Costs of suit and attorney’s fees; and

       g.      All such other and further relief, at law and in equity, to which Plaintiff may be

justly entitled under the facts and circumstances.

Dated: June 21, 2021



                                                        Respectfully submitted,


                                                           /s/ Jose A. Chapa, Jr.
                                                        Jose A. Chapa, Jr.
                                                        Attorney-in-Charge
                                                        W.D. Tex. Bar No. 3410000
                                                        3116 Scenic Way
                                                        McAllen, Texas 78503
                                                        Telephone: (214) 629-0788
                                                        jachapa@smu.edu




                                                 5
